Citation Nr: 0025919	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  96-39 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to improved death pension benefits during 1996 
based on income.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel




INTRODUCTION

The veteran served on active duty from January 1941 to 
September 1945.  He died in November 1995.  

By rating action dated in April 1996, the Department of 
Veterans Affairs (VA) regional office, among other things, 
denied entitlement to service connection for the cause of the 
veteran's death and accrued benefits.  In April 1996 the 
regional office also denied entitlement to improved death 
pension on the basis of excess income.  The appellant 
appealed from those decisions.  

The case was initially before the Board of Veterans Appeals 
(Board) in January 2000 when entitlement to service 
connection for the cause of the veteran's death and 
entitlement to accrued benefits were denied.  The Board 
remanded the remaining issue of entitlement to improved death 
pension benefits during 1996 based on income to the regional 
office for further development.  In May 2000, the regional 
office continued the denial of entitlement to improved death 
pension on the basis of excess income.  The case is again 
before the Board for further appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the regional office.  

2.  The veteran died in November 1995.  

3.  In February 1996, the appellant submitted a claim for VA 
death benefits.  She indicated thereon that she was in 
receipt of gross monthly Social Security benefits of $835 
with a Medicare deduction of $42.50 per month.  

4.  The veteran's funeral expenses had been $3,013 and were 
unpaid.  Her medical expenses approximated $150 per month.  
In May 1996 she reported medical expenses of $200 per month.

5.  The Social Security Administration has reported that, as 
of January 1996 the appellant's gross monthly Social Security 
benefit was $735.50 with a Medicare deduction of $42.50 per 
month.  As of January 1997, her gross benefit was increased 
to $756.80 with a Medicare deduction of $43.80.  

6.  As of February 1996, the appellant's countable income 
exceeded $5,527.


CONCLUSION OF LAW

The appellant was not entitled to improved death pension 
benefits as of February 1996 due to excess income.  
38 U.S.C.A. §§ 1503, 1541, 5107 (West 1991); 38 C.F.R. 
§§ 3.23, 3.271, 3.272 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record reflects that the veteran's death occurred in 
November 1995.  In February 1996, the appellant submitted an 
application for VA death benefits, including improved death 
pension.  Her claim for improved death pension was denied by 
the regional office on the basis of excess income.  

The maximum annual rate of improved death pension for a 
surviving spouse with no dependents was $5,527 effective in 
December 1995.  Effective in December 1996, the maximum rate 
was increased to $5,688.  38 U.S.C.A. § 1541; 38 C.F.R. 
§ 3.23(a).  

The maximum rate of improved death pension is reduced by the 
amount of the countable annual income of the surviving 
spouse.  38 C.F.R. § 3.23(b).  

For purposes of improved death pension, payments of any kind 
from any source are counted as income for the 12-month 
annualized period in which received unless specifically 
excluded.  38 U.S.C.A. § 1503; 38 C.F.R. § 3.271.  

There will be excluded from a surviving spouse's annual 
income amounts equal to amounts paid by the surviving spouse 
for unreimbursed medical expenses to the extent that such 
amounts exceed five percent of the applicable maximum annual 
pension rate for the spouse as in effect during the 12-month 
annualization period in which the medical expenses were paid.  
38 C.F.R. § 3.272(g).  

Amounts paid by a surviving spouse of a veteran for the 
veteran's just debts, expenses of last illness and burial (to 
the extent such burial expenses are not reimbursed under 
Chapter 23 of Title 38 U.S. Code) will be deducted from the 
income of the surviving spouse.  38 U.S.C.A. § 1503; 
38 C.F.R. § 3.272.  

As of February 1996, the appellant was in receipt of gross 
monthly Social Security benefits of $735.50 or $8,826 per 
year.  That amount was well in excess of the maximum 
permitted of $5,527 for a widow with no dependents.  Although 
she reported on her 1996 applications funeral expenses of the 
veteran of $3,013 (which were unpaid) and also estimated 
medical expenses of $150 or $200 per month, she did not 
respond to a February 2000 letter from the regional office 
asking that she document the amounts she paid for the last 
illness and burial of the veteran and her medical expenses 
after submission of her February 1996 claim.  The funeral 
expenses, which have not been documented as being paid by the 
appellant may not be considered.  Furthermore, her estimated 
medical expenses have not been confirmed and no award may be 
made on unconfirmed estimates, even if they were sufficient 
to lower her income below the limit, which is not the case 
here.  The only documented medical expense is the deduction 
for Medicare of $42.50 per month or $510 per year, and this 
is insufficient to reduce her net countable income below the 
maximum permitted rate in 1996.  Thus, as determined 
previously, her countable income as of February 1996 is 
excessive for purposes of improved death pension benefits.  

As the law is dispositive in this case, the appeal is without 
legal merit and must be denied.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  


ORDER

Entitlement to improved death pension benefits during 1996 
based on income is not established.  The appeal is denied.  



		
ROBERT D. PHILIPP
	Veterans Law Judge


